NUMBERS
                                   13-10-00429-CR
                                   13-10-00430-CR
                                   13-10-00431-CR

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


MARGARET YORK,                                                            Appellant,

                                            v.

THE STATE OF TEXAS,                                                        Appellee.


                     On appeal from the 36th District Court
                          of Aransas County, Texas.


                              MEMORANDUM OPINION

  Before Chief Justice Valdez and Justices Rodriguez and Benavides
            Memorandum Opinion by Chief Justice Valdez

       By three separate indictments, appellant, Margaret York, was charged with

several instances of forgery, a state-jail felony, and one instance of debit-card abuse,

also a state-jail felony.    See TEX. PENAL CODE ANN. §§ 32.21(b), (d), 32.31(b), (d)
(Vernon Supp. 2010). With regard to the first instance of forgery, allegedly occurring on

October 18, 2006, York pleaded guilty, and the trial court placed her on probation for

three years and imposed a $1,000 fine. The State subsequently indicted York with two

additional counts of forgery, allegedly occurring on July 3, 2007. York pleaded guilty to

both counts of forgery, and the trial court sentenced her to confinement in the State Jail

Division of the Texas Department of Criminal Justice for one year, probated the

sentence, and imposed a $750 fine for each count. York was later indicted for the

offense of debit-card abuse, allegedly occurring on June 10, 2008. York pleaded guilty

to this offense, and the trial court sentenced her to two years’ confinement in the

StateJail Division of the Texas Department of Criminal Justice, probated for five years.

       On November 13, 2009, the State filed motions to revoke York’s probation in

each case, alleging that she failed to: (1) report to her probation officer for several

months; (2) submit to random urinalysis for several months; and (3) pay supervisory

fees, fines, and restitution for several months. The State later amended its motions to

revoke to further allege that York recently had been arrested for driving while intoxicated

and unlawfully carrying a weapon, both of which constituted violations of the terms of

her probation.

       At the hearing conducted on the State’s motion to revoke, York pleaded “true” to

most of the allegations contained in the State’s motions to revoke.        The trial court

accepted York’s pleas of “true” and revoked her probation. In appellate cause number

13-10-00430-CR (the debit-card abuse case), the trial court sentenced York to two

years’ confinement in the State Jail Division of the Texas Department of Criminal

Justice and ordered that she pay $10,000 in restitution. In appellate cause number 13-



                                            2
10-00431-CR (the case involving the two counts of forgery allegedly committed on July

3, 2007), the trial court sentenced York to one years’ confinement with no fine. Finally,

in appellate cause number 13-10-00429-CR (the case involving the first instance of

forgery), the trial court sentenced York to two years’ confinement with a $1,000 fine.

The sentences were ordered to run concurrently. The trial court certified York’s right to

appeal in all three cause numbers, and these appeals followed. We affirm.

                                    I. ANDERS BRIEF

      Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), York=s

court-appointed appellate counsel has filed a brief with this Court, addressing each of

the three appellate cause numbers and stating that his review of the record yielded no

grounds or error upon which an appeal can be predicated in any of the appellate cause

numbers. Although counsel=s brief does not advance any arguable grounds of error, it

does present a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced in either appeal. See In re Schulman, 252 S.W.3d
403, 407 n.9 (Tex. Crim. App. 2008) (AIn Texas, an Anders brief need not specifically

advance >arguable= points of error if counsel finds none, but it must provide record

references to the facts and procedural history and set out pertinent legal authorities.@)

(citing Hawkins v. State, 112 S.W.3d 340, 343-44 (Tex. App.–Corpus Christi 2003, no

pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

      In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), York's counsel has carefully discussed why, under controlling authority,

there are no errors in the trial court's judgments. Counsel has informed this Court that

he has: (1) examined the record and found no arguable grounds to advance in any of



                                           3
the three appellate cause numbers; (2) served copies of the brief and counsel=s motions

to withdraw on York; and (3) informed York of her right to review the record and to file a

pro se response in each cause number.1 See Anders, 386 U.S. at 744; Stafford, 813
S.W.2d at 510 n.3; see also In re Schulman, 252 S.W.3d at 409 n.23. More than an

adequate period of time has passed, and York has not filed a pro se response. See In

re Schulman, 252 S.W.3d at 409.

                                       II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488
U.S. 75, 80 (1988).        We have reviewed the entire record in each appellate cause

number and counsel's brief and have found nothing that would arguably support an

appeal. See Bledsoe v. State, 178 S.W.3d 824, 826-28 (Tex. Crim. App. 2005) (ADue to

the nature of Anders briefs, by indicating in the opinion that it considered the issues

raised in the briefs and reviewed the record for reversible error but found none, the

court of appeals met the requirement of Texas Rule of Appellate Procedure 47.1.@);

Stafford, 813 S.W.2d at 509. Accordingly, we affirm the judgments of the trial court.

                                      III. MOTION TO WITHDRAW

        In accordance with Anders, York=s attorney has asked this Court for permission

to withdraw as counsel in each appellate cause number. See Anders, 386 U.S. at 744;

see also In re Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d
776, 779-80 (Tex. App.–Dallas 1995, no pet.) (AIf an attorney believes the appeal is

        1
          The Texas Court of Criminal Appeals has held that Athe pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.@ In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App.
2008) (quoting Wilson v. State, 955 S.W.2d 693, 696-97 (Tex. App.–Waco 1997, no pet.)).

                                                    4
frivolous, he must withdraw from representing the appellant.                          To withdraw from

representation, the appointed attorney must file a motion to withdraw accompanied by a

brief showing the appellate court that the appeal is frivolous.@) (citations omitted)). We

grant counsel=s motions to withdraw. Within five days of the date of this Court=s opinion,

counsel is ordered to send a copy of the opinion and judgment in each appellate cause

number to York and advise her of her right to file a petition for discretionary review. 2

See TEX. R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d at 412 n.35; Ex parte

Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).

                                                                   ___________________
                                                                   ROGELIO VALDEZ
                                                                   Chief Justice

Do not publish.
TEX. R. APP. P. 47.2(b)
Delivered and filed the
14th day of April, 2011.




        2
           No substitute counsel will be appointed. Should York wish to seek further review of these cases
by the Texas Court of Criminal Appeals, she must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for rehearing
that was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be
filed with this Court, after which it will be forwarded to the Texas Court of Criminal Appeals. See TEX. R.
APP. P. 68.3; 68.7. Any petition for discretionary review should comply with the requirements of Rule 68.4
of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.


                                                      5